Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,146,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are clearly anticipated by the claims of the ‘291 patent as shown in the example mapping below.  While claims 1-8 of this application are shown mapped claims 1-8 of the ‘291, claims 9-20 of this application are similarly mapped to claims 9-20 of the ‘291.
Double Patenting Mapping 
16/806,826 Application
US Patent 11,146,291
1. A system comprising:
1. A system comprising: 
1. a memory device;
1. a memory device;
1. a processing device, operatively coupled with the memory device, to perform operations comprising:
1. a processing device, operatively coupled with the memory device, to perform operations comprising
1. reading a sense word from the memory device; 
1. reading a sense word from the memory device;
1. executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results;
1. executing a plurality of parity check equations on corresponding subsets of the sense word to determine a plurality of parity check equation results;
1. determining a syndrome for the sense word using the plurality of parity check equation results; 
1. determining a syndrome for the sense word using the plurality of parity check equation results
1. determining whether the syndrome for the sense word satisfies a codeword criterion; 
1. determining whether the syndrome for the sense word satisfies a codeword criterion;
1. responsive to the syndrome for the sense word not satisfying the codeword criterion, performing an iterative low density parity check (LDPC) correction process, wherein at least one criterion of the iterative LDPC correction process is adjusted after a threshold number of iterations is performed.3. wherein performing the iterative LDPC correction process further comprises: responsive to the current iteration not being the first iteration, determining whether the current iteration is one of the threshold number of iterations; and responsive to the current iteration being one of the threshold number of iterations, flipping any bits in the sense word having an associated energy level greater than or equal to one less than the maximum energy level associated with any one bit of the sense word from a previous iteration.
1. responsive to the syndrome for the sense word not satisfying the codeword criterion, performing an iterative low density parity check (LDPC) correction process, wherein at least one iteration after a first iteration in the LDPC correction process uses a criterion that is based at least partially on a previous iteration or partial iteration, and wherein performing the iterative LDPC correction process comprises flipping any bits in the sense word having an associated energy level that is greater than or equal to a maximum energy level associated with any one bit of the sense word from the previous iteration.6. wherein performing the iterative LDPC correction process further comprises: responsive to the current iteration not being the first iteration, flipping the bits in the sense word having the associated energy level that is greater than or equal to the maximum energy level associated with the one bit of the sense word from the previous iteration.
2. determining an energy level associated with each bit of the sense word; determining a maximum energy level associated with any one bit of the sense word; determining whether a current iteration of the LDPC correction process is the first iteration; and responsive to the current iteration being the first iteration, flipping any bits in the sense word having an energy level that satisfies an energy threshold condition.
5. wherein performing the iterative LDPC correction process comprises: determining the energy level associated with each bit of the sense word; determining the maximum energy level associated with the one bit of the sense word; determining whether a current iteration of the LDPC correction process is the first iteration; and responsive to the current iteration being the first iteration, flipping any bits in the sense word having an energy level that satisfies an energy threshold condition.
4. wherein the energy level associated with a given bit of the sense word represents a number of parity check equation results that are in an unsatisfied state for the bit plus the XOR of a current value of the bit with an original value of the bit.
7. wherein the energy level associated with a given bit of the sense word represents a number of parity check equation results that are in an unsatisfied state for the bit plus the XOR of a current value of the bit with an original value of the bit.
6. wherein the processing device to perform further operations comprising: receiving, from a requestor, a request to read data from the memory device, wherein the sense word is associated with the data; and responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to the requestor as the requested data.
2. wherein the processing device to perform further operations comprising: receiving, from a requestor, a request to read data from the memory device, wherein the sense word is associated with the data; and responsive to the syndrome for the sense word satisfying the codeword criterion, returning the sense word to the requestor as the requested data.
7. wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of `1` in a corresponding subset of the sense word is even or odd
3. wherein each of the plurality of parity check equations corresponds to a different subset of the sense word, and wherein each of the plurality of parity check equation results indicates whether a number of bits set to a value of `1` in a corresponding subset of the sense word is even or odd.
7. wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state.
4. wherein determining the syndrome for the sense word comprises logically combining the plurality of parity check equation results, and wherein determining whether the syndrome for the sense word satisfies the codeword criterion comprises determining whether all the plurality of parity check equation results in the syndrome are in a satisfied state.
8. wherein the processing device to perform further operations comprising: determining whether a number of iterations performed in the iterative LDPC correction process satisfies an iteration criterion; in response to the number of iterations performed satisfying the iteration criterion, continuing the LDPC correction process; and in response to the number of iterations performed not satisfying the iteration criterion, ending the LDPC correction process.
8. wherein the processing device to perform further operations comprising: determining whether a number of iterations performed in the iterative LDPC correction process satisfies an iteration criterion; in response to the number of iterations performed satisfying the iteration criterion, continuing the LDPC correction process; and in response to the number of iterations performed not satisfying the iteration criterion, ending the LDPC correction process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008. The examiner can normally be reached 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112